DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10630485. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (Pub. No. US 2016/0342994).

As per claims 2, 14, 21, Davis discloses a computer system comprising: a transceiver configured to communicate with a distributed blockchain computing system that maintains a blockchain (see par. 63-64): non-transitory computer readable storage configured to store: blockchain participant identifiers that are each associated with at least one cryptographic key and a corresponding one of plural different participants (…each account profile may be configured to store one or more encryption keys…the processing unit may be configured to generate addresses using the public key stored in an account profile for use as a destination address in a blockchain transaction…see par. 68-69), and a plurality of blockchain resource identifiers that are associated with at least one resource cryptographic key (see par. 54); at least one hardware processor coupled to the non-transitory computer readable storage and the transceiver, the at least one hardware processor configured to: based on a digital resource issuance request, create a digital resource identifier for a resource, wherein the digital resource identifier is associated with a corresponding cryptographic key (…the processing unit may generate a digital signature using the private key…the digital signature may be included in the received transaction request…see par. 69); generate a blockchain transaction that is to a participant blockchain identifier, the generated blockchain transaction including the digital resource identifier and a quantity value for how much of the resource is specified (…the processing unit generates a transaction message…transaction message may include a data element reserved for private use that may include the destination address, the network identifier, and the blockchain currency amount…the data element may include the digital signature and transaction identifier or other identifier…see par. 70); sign the generated blockchain transaction with the corresponding cryptographic key that is associated with the created digital resource identifier (…the computing device of the payer may digitally sign the transaction request using an encryption key stored in an electronic wallet…the digital signature may be included with an address that is generated using the encryption key which may be associated with blockchain currency in the blockchain…see par. 30); communicate the generated blockchain transaction to the distributed blockchain computing system for inclusion into the blockchain; store, to the non-transitory computer readable storage, a transaction record that includes at least some of the data included in the generated blockchain transaction and additional transaction data that was not included in the generated blockchain transaction (…a transaction message may be generated by the processing device, wherein the transaction message is formatted based on one or more standards and includes a plurality of data elements, including at least a first data element configured to store a transaction amount and a second data element reserved for private use…see par. 115); and update, based on incorporation of the blockchain transaction into the blockchain, the transaction record that is stored in the non-transitory computer readable storage (see par. 126).


As per claim 3, Davis discloses wherein the participant blockchain identifier includes plural different participant blockchain identifiers with different outputs of the generated blockchain transaction associated with different ones of the plural different participant blockchain identifiers (see par. 38, 70).


As per claims 4, 15, Davis discloses wherein the at least one hardware processor is further configured to: begin a first process, during which participants submit data transaction requests to send or receive amounts of the resource that is associated with the digital resource identifier; close the first process to reception of data transaction requests from the participants; generate a single blockchain transaction that includes inputs that correspond to source participant blockchain identifiers and outputs that correspond to destination participant blockchain identifiers, wherein the inputs are based on at least some of the data transactions requests to send amounts of the resource and the outputs are based on at least some of the data transactions requests to receive amounts of the resource; and submit the single blockchain transaction to the distributed blockchain computing system (see par. 35-38).


As per claim 5, Davis discloses wherein the outputs are directed to source participant blockchain identifiers for unspent amounts of the resource (see par. 66).


As per claims 6, 19, 22, Davis discloses wherein the at least one hardware processor is further configured to: retrieve data for at least one recorded blockchain transaction; and generate a display that includes a plurality of participants that are each associated with at least one of a plurality of different participant blockchain identifiers, wherein the generated display includes quantity values for inputs of the least one recorded blockchain transaction, wherein the generated display includes quantity values for outputs of the least one recorded blockchain transaction (see par. 74-77).


As per claims 7, 20, Davis discloses wherein multiple different digital resource issuance requests are used to created different types of the resource, wherein multiple different blockchain transactions that are recorded to the blockchain are each associated with one of the created different types of the resource, wherein each input and output for each of the multiple different blockchain transactions is displayed to indicate which one of the one of the created different types of the resource that the corresponding blockchain transaction for the input and outputs is associated with (see par. 68-71).


As per claims 8, 17, Davis discloses wherein the generated blockchain transaction includes a hash value of the additional transaction data that was not included in the generated blockchain transaction (see par. 61).


As per claim 9, Davis discloses wherein the additional transaction data includes at least one of an allocation data, a price value, and/or an investment value (see par. 82).


As per claim 10, Davis discloses wherein the additional transaction data includes providence data (see par. 46).


As per claim 11, Davis discloses wherein the generated blockchain transaction is also signed by at least two different cryptographic keys (see par. 34-35).


As per claims 12, 18, Davis discloses wherein the at least one processor is further configured to: receive a resource allocation request for allocation of at least a portion of an unspent output of the generated blockchain transaction; and generate a second blockchain transaction that includes data from the output of the generated blockchain transaction as an input for the second blockchain transaction; submit the second generated blockchain transaction to the distributed blockchain computing system for incorporation into the blockchain that is maintained by the distributed blockchain computing system; in correspondence with submission of the second generated blockchain transaction, store, to the non-transitory computer readable storage, a second transaction record that includes at least some of the data included in the second generated blockchain transaction and additional transaction data that was not included in the second generated blockchain transaction (see par. 35-38, 61-64).


As per claim 13, Davis discloses at least one computing node of the distributed blockchain computing system, wherein multiple different nodes of the distributed blockchain computing system are maintained by different organizations (see par. 50-51).


As per claim 16, Davis discloses wherein the single blockchain transaction is cryptographically linked, directly or indirectly, to the blockchain transaction (see par. 35-38, 61-64).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to secure digital data storage and distributed database.

Mizunuma (Pub. No. US 2013/0238903); “Service Provision Method”;
-Teaches generating electronic signature every time electronic money is transferred…electronic signature is generated only when creating an electronic wallet…see par. 266-268.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436